Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 02/10/2022.

Status of Claims
3.         Claims 1-14 are pending in this application.
            Claims 1-14 are currently amended.

Claim Interpretation 
4.       It is noted that the claims have been amended to recite specific hardware to perform the claimed operations. Thus, the present claimed arrangement is not interpreted under 35 USC 112(f).

Examiner’s Statement of Reasons for Allowance
5.         Claims 1-14 are allowed.

6.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
an information processing device body; an extension device to be additionally connected to the information processing device body; a processor configured to generate combined information to be used for displaying, on one screen, information indicating a basic function of the information processing device body together with information indicating an extended function of the extension device when the extension device is connected to the information processing device body; and a display configured to display a user interface including a screen with the basic function when the extension device is not connected to the information processing device body and a modified version of the screen with the basic function and the extended function when the extension device is connected to the information processing device body without indicating that the extended function is provided by the extension device.” along with all the other limitations as required by independent claim 1.

Regarding Claim 13:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“an image forming device body; an extension device to be additionally connected to the image forming device body; a processor configured to generate combined information to be used for displaying, on one screen, information indicating a basic function of the image forming device body together with information indicating an extended function of the extension device when the extension device is connected to the image forming device body; and a display configured to display a user interface including a screen with the basic function when the extension device is not connected to the image forming device body and a modified version of the screen with the basic function and the extended function when the extension device is connected to the image forming device body without indicating that the extended function is provided by the extension device.” along with all the other limitations as required by independent claim 13.

Regarding Claim 14:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“determining whether an extension device is connected to an information processing device body;-4-Application No. 16/564,645 generating combined information to be used for displaying, on one screen, information indicating a basic function of the information processing device body together with information indicating an extended function of the extension device when the extension device is connected to the information processing device body; displaying a user interface including a screen with the basic function when the extension device is not connected to the information processing device body and a modified version of the screen with the basic function and the extended function when the extension device is connected to the information processing device body without indicating that the extended function is provided by the extension device.” along with all the other limitations as required by independent claim 14.

7.       It follows that claims 2-12 are then inherently allowable for depending on an allowable base claim.
8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
9.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
           Hirai (US 9,588,727) discloses a PC registers in advance PC-assistant copying functions which can be provided by the printer driver for a MFP. The MFP presents, to the user, copying functions including the registered functions. Upon reception of a copy instruction, the MFP determines whether selected functions include a PC-assisted copying function. If the selected functions include a PC-assisted copying function, the MFP transmits, to the PC, scanned image data and a job ticket containing information representing the selected functions. Upon reception of the job ticket, the PC generates a print job for printing the image data on the basis of the job ticket, and transmits the print job to the MFP.

10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NEIL R MCLEAN/Primary Examiner, Art Unit 2677